02-12-238-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
                                                 NO. 2-12-238-CV
 
 
IN RE RICHARD LARA                                                                          RELATOR
 
 
 
 
 
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                     MEMORANDUM
OPINION[1]
                                                       ------------
Relator Richard Lara filed a petition
for writ of mandamus asking this court to order the respondent trial court to
rule on his motion for substitute counsel in his postconviction DNA proceeding. 
After considering relator’s mandamus petition, we requested responses from the
State and relator’s appointed counsel.
We have considered the parties’ timely-filed
responses.  We have also received relator’s letter (filed July 27, 2012),
asking us to order the State and relator’s counsel to provide him with copies
of their responses and to grant him time to reply.  Both the State and
relator’s counsel state in their certificates of service that they served
relator with their responses, and as stated in our July 10, 2012 order, this
court may consider and decide the case before a reply is filed.  Tex. R. App.
P. 52.5.
Since relator filed his mandamus
petition, the respondent has ruled on his motion.  Because relator has received
the relief requested in his mandamus petition, we deny the petition as moot.
 
PER
CURIAM
 
PANEL:  GARDNER,
DAUPHINOT, and WALKER, JJ.
 
DELIVERED:  August 2,
2012




       [1]See Tex. R. App. P. 47.4.